Citation Nr: 0830261	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  95-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which denied the 
benefits sought on appeal.  The veteran disagreed with this 
decision in November 1994.  He perfected a timely appeal in 
January 1995.  Hearings were held on the veteran's claims at 
the RO in April and in October 1998.  A Travel Board hearing 
was held at the RO before the undersigned in October 1999.

In July 1997, January 2000, January 2004, and in June 2006, 
the Board remanded the veteran's appeal to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service medical records show no complaints 
of or treatment for a back injury at any time during active 
service, including while the veteran was on active service in 
Vietnam.

3.  The veteran's statements regarding an in-service back 
injury are inherently incredible.

4.  The competent medical evidence shows that the veteran's 
current low back disability is not related to active service 
or any incident of such service, to include the claimed motor 
vehicle accident while the veteran was on active service in 
Vietnam.

5.  Service connection is in effect for bilateral pes planus, 
evaluated as zero percent disabling effective August 14, 
1992.

6.  The evidence does not show that the veteran's service-
connected bilateral pes planus alone prevents him from 
securing or maintaining gainful employment. 


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The schedular criteria for the assignment of a TDIU have 
not been met, nor have the criteria for a referral for 
consideration of a TDIU on an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO could not have provided the veteran with VCAA 
notice prior to the initial unfavorable rating decision 
because that decision was issued in November 1993, well 
before the VCAA's enactment.  In any event, the RO provided 
the veteran with VCAA notice in September 2002, February 
2004, and in April 2005.  The RO also provided the appellant 
with notice of the Dingess requirements in June 2006.  
Pursuant to the Board's June 2006 remand, the RO provided the 
appellant with additional VCAA notice in November 2007.  
Although this notice was provided after the November 1993 RO 
decision that is the subject of the current appeal, the Board 
notes that the claimant has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification nor has any been shown.  As the veteran's claims 
are denied herein, no new disability ratings or effective 
dates for an award of benefits will be assigned.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess, 19 Vet. 
App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.

The veteran contends that there are records of an in-service 
motor vehicle accident in which he injured his back, 
including records from his unit (218th CC&S (Construction 
Company)), the Military Police (MP), and in-service treatment 
records for this alleged back injury.  As the RO noted in 
April 2008, however, despite the veteran's repeated 
assertions to the contrary, there are no records from the 
218th CCNS or any MP records showing that the veteran was 
involved in a motor vehicle accident during active service in 
Vietnam.  Nor are there any records from the medical unit 
which supported the 218th CCNS, the 93rd Medical Detachment, 
showing that the veteran ever complained of or was treated 
for a back injury during active service in Vietnam, including 
as a result of the alleged in-service motor vehicle accident.  
Thus, the RO concluded appropriately that conducting another 
search for records which do not and could not exist would be 
futile.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran has been provided VA examinations to determine 
the nature and etiology of his claimed low back disability.  
As will be explained below, however, the veteran's statements 
that he injured his low back following a serious motor 
vehicle accident which occurred during active service in 
Vietnam simply are not credible.  The medical evidence also 
shows that the veteran's service-connected bilateral pes 
planus alone does not prevent him from securing or 
maintaining gainful employment.  Thus, the Board concludes 
that additional examinations are not necessary.  And, as VA 
has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service Connection

The veteran contends that he incurred a low back disability 
as a result of a serious motor vehicle accident which 
occurred during active service in Vietnam.  Specifically, the 
veteran contends that he was a passenger in an 18-wheeler 
truck when it rolled over multiple times and caused him 
serious injury.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

A review of the veteran's service medical records indicates 
that, although he reported a history of back trouble at his 
pre-induction (or enlistment) physical examination in July 
1967, the in-service examiner noted that the veteran was not 
having any problems at the time of this examination and his 
complaints were not considered disabling.  Clinical 
evaluation was normal.  

The veteran was treated for low back pain on several 
occasions in March 1968.  X-rays of the veteran's low back 
were normal.  There was questionable mild lumbar sprain and a 
full range of motion.  Although the veteran continued to 
complain of back pain, no diagnosis was rendered.

A review of the veteran's service medical records from the 
93rd Medical Detachment show that he was treated by this unit 
for frequent complaints of bilateral pes planus while on 
active service in Vietnam.

The veteran denied any medical history of back trouble at his 
separation physical examination in July 1969.  Clinical 
evaluation was normal.

The veteran's service personnel records show that he served 
in Vietnam from May 27, 1968, to July 1, 1969.  His units of 
assignment in Vietnam were the 218th CC&S and the U.S. Army 
Depot in Long Binh, Vietnam.  His military occupational 
specialty (MOS) was carpenter.  His awards included the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal w/60 Device.  He participated in Vietnam 
Counteroffensive Phase IV and Phase V and an Unnamed 
Campaign.

In a January 1993 statement, the veteran contended that, in 
1968, he had been a passenger in an 18-wheeler water tanker 
truck when it rolled over 5 times and caught fire.  

In response to a request for information concerning the 
veteran's claimed in-service truck accident, the National 
Personnel Records Center in St. Louis, Missouri (NPRC), 
notified VA in February 1993 that there was no line of duty 
determination available for this alleged accident.

In a December 1996 letter, T.L., M.D. (Dr. T.L.), stated that 
the veteran had chronic problems with intervertebral disc 
disease.  The veteran complained of more pain and discomfort 
when walking or standing "for any length of time beyond 
10 minutes."  Physical examination showed some uncomfortable 
straight leg raising at 30-40 degrees bilaterally and he was 
ambulatory without assistance.  The impression was 
progressive intervertebral disc disease.

In a March 1997 letter, H.A.G., M.D. (Dr. H.G.), stated that 
he had seen the veteran for complaints of back pain 
"emanating from a truck injury in Vietnam when he was in the 
Army in 1968.  He hurt his back and legs and hurt both 
knees."  X-rays of the lumbar spine showed mild to moderate 
spondylosis.  Physical examination showed a markedly limited 
range of motion of the lumbar spine and no active muscle 
spasm or muscle weakness.  Dr. H.G. concluded that the 
veteran did not have symptoms of a herniated disc.

On private outpatient treatment in April 1997, the veteran 
complained of long-term back pain.  The private examiner 
stated that the veteran "probably has several elements of 
chronic pain syndrome."  Physical examination showed some 
tenderness across the lumbar paraspinous and upper shoulder 
girdle region.  The assessment included lumbar spondylosis 
and degenerative changes, lumbar facet syndrome, and 
myofascial pain.

In May 1997, the veteran complained of low back pain.  
Physical examination showed that the veteran "really does 
not display any chronic pain type behavior" and difficulty 
with ambulation.  The private examiner stated that "most of 
the problem is currently in the musculature."  The 
assessment was lumbar and cervical spine spondylosis, "some 
elements of facet syndrome", and "myofascial pain with a 
prolonged period of inactivity."

In June 1997, the veteran complained of chronic continuous 
low back pain.  He reported being involved in an 18-wheeler 
accident in 1968 while on active service in Vietnam.  "He 
apparently rolled over in the truck and had a lot of back 
problems ever since then."  The veteran's low back pain 
occasionally radiated down in to his left hip and thigh and 
was painful on any movement.  He denied any bowel or bladder 
symptoms, motor weakness, or sensory loss in the lower 
extremities.  Physical examination showed no atrophy in any 
of muscles in the lower extremities, good motor function, no 
motor or sensory deficits in the lower extremities, some mild 
low back pain, a fairly stable "really unremarkable" gait, 
a walking cane held in the right hand, a slightly antalgic 
gait favoring the left, a normal lumbar lordosis, limited 
range of motion in the lumbar spine with extension, lateral 
bending, and rotation all causing some mild pain in the low 
back, and no muscle spasms.  The impression was a 30-year 
history of low back pain.

On VA outpatient treatment on April 5, 1999, the veteran 
complained of "back problems relating to an injury he had in 
the military.  He says that in 1968 in Vietnam he was a 
passenger in a water tanker truck when the truck overturned 
5 times.  The truck caught on fire but the [veteran] was able 
to escape.  He did not receive medical attention at first, 
but as time went by he was seen" by in-service examiners in 
Vietnam "and mostly was given pain medications."  The 
veteran also reported that he hit his head at the time of his 
in-service accident.  X-rays of the lumbar spine were normal.  
A magnetic resonance imaging (MRI) scan of the lumbar spine 
showed left lateral disc herniations at L3-4 and L4-5 with 
impingement likely at L3-4 and possible at L4-5, mild spinal 
stenosis at L4-5 due to facet and ligament hypertrophy and 
bulging, and facet and ligament hypertrophy at L4-5 and L5-
S1.  The assessment included a history of a severe accident 
in the military and back pain "which he states has been 
present since that time."

On VA outpatient treatment on April 22, 1999, the veteran's 
complaints were unchanged.  The assessment was that he was 
stable with low back pain.

In a March 2000 letter, G.C.E., M.D. (Dr. G.E.), stated that 
the veteran had reported that he had been involved in an 18-
wheeler water truck accident while on active service in 
Vietnam and had experienced "back pain off and on since."  
He had been in another motor vehicle accident in 1992.  The 
veteran reported that he could not stand up "long enough to 
wash dishes" and that he was "miserable."  

On VA outpatient treatment in June 2001, the veteran's 
complaints included chronic low back pain.  Physical 
examination showed tenderness in the lower back and an 
antalgic gait.  X-rays showed an intact spinal alignment and 
no evidence of fracture or subluxation.  The assessment 
included degenerative disc disease.

VA MRI scan of the veteran's lumbar spine in August 2001 
showed degenerative changed and bulging from L3 through S1 
levels, far lateral disk herniations on the left at L4-5 and 
L3-4 levels, and little significant change from the prior MRI 
in April 1999.

In a March 2003 letter, J.L.W, M.D. (Dr. J.W.) stated that 
the veteran complained of low back pain "since back in 1969 
when he was injured in Vietnam when a tractor trailer rig 
rolled over him some five times."  Physical examination 
showed a forward flexed gait, an inability to extend the back 
completely, negative straight leg raising.  An MRI showed 
spinal stenosis at L4-5 with other areas of degenerative 
change.  

On private outpatient treatment in July 2003, the veteran 
complained of back pain "since Thursday" after doing some 
heavy lifting.  Objective examination showed tenderness to 
palpation in the lower back and a hesitant gait.  The 
impressions included exacerbation of low back pain.

Private lumbar spine x-rays in April 2004 showed a large 
central disk herniation at L4-5, a mild disk bulge at L5-S1, 
and spinal stenosis at L4.  A private MRI of the veteran's 
lumbar spine in April 2004 showed a moderate amount of 
enhancing granulation tissue impressed upon the anterior 
margin of the thecal sac at L4-5 and extending slightly 
superiorly to the disk level, a left laminectomy at L4-5, and 
mild disk bulges at L3-4 and L5-S1.

In a November 2004 letter, G.K-C., MD. (Dr. G.C.) stated that 
she had seen the veteran intermittently since February 2003 
for low back pain.  "I do not know the exact nature of the 
injuries he sustained in Vietnam, but regardless, it is 
impossible for me to say if his more recent problems are a 
result of those injuries or not.  It is certainly a 
possibility.  He suffers from multiple bulging disks in his 
lumbar spine, but as you are certainly aware, these are 
commonly seen in the general population, in people with or 
without previous injuries and in people with or without 
symptoms."

In an April 2006 letter, Dr. J.W. stated that the veteran had 
lumbar spine instability and spinal stenosis.  The veteran 
"relates to me that he was injured in 1969 in Vietnam when a 
tractor trailer rig rolled over him some five times.  He has 
had continued back pain since the time of his injury."  The 
veteran denied any back problems prior to his reported in-
service back injury and had experienced back pain since that 
injury.  Dr. J.W. opined that the veteran's current low back 
problem was related directly to his in-service injury.  

On VA examination in July 2006, the veteran complained of 
daily low back pain.  He reported injuring his back "in a 
truck wreck where the truck caught on fire after striking an 
object" while he was on active service in 1968.  The VA 
examiner reviewed the veteran's claims file, including his 
service medical records.  The veteran's history included 
2 back surgeries in 2003 and 2004.  He experienced discomfort 
when standing, sitting, or lying, and reported "slow 
bowels" but no bladder problems.  His pain radiated in to 
the right buttock and the right thigh.  He walked with a 
cane.  Physical examination showed he got in and out of a 
chair with difficulty, standing in a forward flexed 25-degree 
stance, almost full extension, forward bending to 40 degrees 
with back spasm, a healed, non-tender scar in the low lumbar 
area, side bending to 20 degrees on the right and left with 
obvious spasm, rotation to 15 degrees on the left and to 
20 degrees on the right with spasm, and extension to 
0 degrees.  X-rays of the lumbar spine showed a convex left 
curvature with 5 lumbar-type vertebrae, facet disease with 
disc changes at L4-5, post-operative changes, severe L4-5 
degenerative disc disease.  The impression was chronic lumbar 
sprain with spondylosis, spondylolisthesis, and disc disease 
at L4-5.  

In a January 2007 addendum to the July 2006 VA examination 
report, the VA examiner stated that he had reviewed the 
veteran's claims file and it was at least as likely as not 
that the veteran's currently diagnosed lumbar spine disorder 
was related to active service.  "The rationale for this is 
that he was in a wreck, injured his back and has had surgery 
now three or four times on it since then."

On VA examination in December 2007, the veteran complained of 
severe stiffness and pain in his low back up to his neck.  
The VA examiner again stated that he had reviewed the 
veteran's claims file.  The veteran reported being in "an 
18-wheeler which turned over and burned in 1968, which 
injured his low back."  Physical examination showed he wore 
a brace, "an absolutely stiff back with pain on any 
motion," bending to 20 degrees from vertical, less than 
5 degrees of rotation, 5 degrees right and 0 degrees left of 
tilt, standing in a forward flexed position of about 
20 degrees, and a healed surgical scar on the lower lumbar 
area which was slightly tender and well-healed.  X-rays 
showed L4-5 instrumented fusion with narrowing of the disk 
and a wide laminectomy.  The diagnosis was chronic lumbar 
sprain with multi-operated failed back with continuing 
chronic pain.  "There is no question in my mind reviewing 
his chart that the injury described from 1968 was the 
inciting cause of his back problems which culminated in this 
most recent surgery in 2006."

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a low 
back disability.  Despite the veteran's repeated assertions 
to the contrary, there simply is no evidence whatsoever that 
he complained of or was treated for a back injury during 
active service in Vietnam.  The veteran's service medical 
records show instead that he complained of and was treated 
for back pain on several occasions in March 1968 prior to his 
active service in Vietnam which began in May 1968.  He was 
not treated for any back complaints between May 1968, when he 
reported for duty in Vietnam, and his separation physical 
examination in July 1969.  In fact, he denied any history of 
back problems at his separation physical examination.  There 
also is no evidence in the veteran's service medical records 
or in his service personnel records that he was involved in a 
motor vehicle accident where an 18-wheeler tractor trailer 
rolled over repeatedly and caused his severe back injury.  In 
this regard, the Board notes that the veteran has not 
reported consistently the circumstances surrounding his 
alleged in-service injury and his involvement in the alleged 
in-service motor vehicle accident.  For example, the veteran 
reported in April 1999 that the truck caught fire and he was 
not seen initially for any complaints after this accident.  
He also reported subsequently receiving pain medication while 
on active service in Vietnam.  Again, there is no support for 
the veteran's assertions of subsequent in-service treatment 
with pain medication while on active service in Vietnam or at 
any time after he went to Vietnam in May 1968 and his 
separation from service in November 1969.  The veteran also 
reported to Dr. J.W. in March 2003 and in April 2006 that the 
tractor trailer rig had rolled over him 5 times.  Finally, on 
VA examination in July 2006, the veteran reported that the 
18-wheeler truck had caught fire after striking an object.  
The veteran's report of an in-service motor vehicle accident 
in which he was a passenger in an 18-wheeler truck which 
overturned, injuring his back severely, also is not 
consistent with the veteran's MOS of carpenter or with his 
assignment to a construction company and a supply depot while 
in Vietnam.  

The Veterans Court has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Veterans Court also has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  The Board notes that there are several 
medical opinions in the claims file which relate the 
veteran's current low back disability to active service based 
on his alleged in-service history of being involved in a 
motor vehicle accident in which an 18-wheeler rolled over 
multiple times and caused severe injury to his back.  As 
noted elsewhere, there is no support in either the veteran's 
service medical records or service personnel records for his 
assertion of such in-service accident.  Accordingly, to the 
extent that medical opinions in the veteran's claims file are 
based on his inaccurately reported in-service history of 
being involved in a motor vehicle accident where an 18-
wheeler rolled and severely injured his back, the Board finds 
that such medical evidence is not probative on the issue of 
whether the veteran's current low back disability is related 
to active service.  In summary, there is no competent medical 
evidence, including a medical nexus opinion, linking the 
veteran's current low back disability to an incident of or 
finding recorded during active service.

Additional evidence in support of the veteran's service 
connection claim for a back disability is his own lay 
assertions.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

TDIU

The veteran also contends that he is entitled to a TDIU on an 
extraschedular basis because his service-connected bilateral 
pes planus precludes him from securing or maintaining 
substantially gainful employment.

The veteran's service-connected bilateral pes planus 
currently is evaluated as 0 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276, effective August 14, 
1992.  See 38 C.F.R. § 4.71a, DC 5276 (2007).  The veteran's 
current combined disability rating for compensation is zero 
percent, effective August 14, 1992.  See 38 C.F.R. § 4.25 
(2007).  Thus, the veteran does not meet the schedular 
criteria for a TDIU.  See 38 C.F.R. § 4.16(a).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the veteran is entitled to a TDIU, 
either his non-service-connected disabilities or his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The United States Court of Appeals for Veterans Claims 
("Veterans Court") has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the 
Veterans Court determined that the threshold factor for 
extraschedular consideration is a finding by the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual pt. III, 
subpart iv, ch. 6, sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

When he filed his TDIU claim in December 1997, the veteran 
contended that his non-service-connected low back disability 
precluded him from securing or maintaining substantially 
gainful employment.  His low back disability had affected his 
full time employment in 1986, which was when he had worked 
last.  He had not tried to obtain work since he had become 
too disabled to work.  

In a June 2005 letter, Dr. J.W. noted that the veteran had 
"some back pain and his leg pain is better.  The veteran 
also had a limited ability to stand, lift, push, or pull.  
Dr. J.W. opined that the veteran "will not be able to return 
to gainful employment, even predictably sedentary work."  In 
an April 2006 letter, Dr. J.W. noted that the veteran had not 
worked since 1986 due to his non-service-connected low back 
disability.

On VA examination in July 2006, the VA examiner noted that 
the veteran "gets in and out of a chair with some 
difficulty."  The veteran's functional impairment due to his 
non-service-connected low back disability included any 
prolonged walking, standing, or even sitting.

On VA examination in December 2007, the VA examiner noted 
that "this gentleman can barely get around.  He can hardly 
get out of a chair or on and off the [examining] table 
without a lot of difficulty and help."  The VA examiner also 
noted that the veteran "is able to walk barely, using a 
cane.  He has problems with balance as well.  He barely moved 
so there was not enough motion to demonstrate decreased 
motion with repetitive testing."  This examiner also stated 
that the veteran "has been incapacitated on a daily basis 
for more than the past 12 months" due to his non-service-
connected low back disability.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a TDIU on an 
extraschedular basis.  As noted above, the veteran clearly 
does not meet the schedular criteria for a TDIU.  See 
38 C.F.R. § 4.16(a).  Despite the veteran's repeated 
assertions to the contrary, there is no objective evidence 
that his service-connected bilateral pes planus alone 
precludes him from securing or maintaining substantially 
gainful employment.  Instead, this evidence shows that the 
veteran's non-service-connected low back disability has been 
incapacitating on a daily basis in the past 12 months.  
Several of the veteran's post-service treating physicians 
also have concluded that he is unemployable as a result of 
his non-service-connected low back disability.  See 
Hatlestad, 5 Vet. App. at 524.  There also is no evidence 
that the symptomatology attributed to the veteran's service-
connected bilateral pes planus presents such an exceptional 
disability picture that the available schedular evaluations 
are inadequate.  See Thun, 22 Vet. App. at 111.  Despite 
frequent VA and private medical treatment for low back 
problems in recent years, there are no complaints of or 
treatment for bilateral pes planus in the veteran's medical 
records in many years; accordingly, the zero percent rating 
assigned to the veteran's service-connected bilateral pes 
planus appropriately compensates him for the level of 
disability he has experienced.  In summary, the Board finds 
no exceptional or unusual circumstances that would warrant 
referral for consideration of a TDIU rating on an 
extraschedular basis.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to a TDIU on an extraschedular basis is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


